DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-18 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted August 4, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
7.	The terms “close to 90%” and “close to 110%” in Claim 1 are relative terms which render the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrandrea (US 2018/0069278 A1).
With regard to Claim 1, Mastrandrea et al. disclose in Figures 3-4, a busbar (300) for a battery pack (106), intended to electrically connect at least one electrochemical accumulator battery (200) of the pack (106), the at least one accumulator battery (200) inherently having a inherently self-heating temperature and inherently having a thermal runaway temperature, wherein the busbar (300) comprises an electrically conductive and sealtight envelope, comprising a top (404) and bottom (402) and further being formed from a plurality of layers (406), intended to conduct a current of the accumulator batteries (200) and configured to contain a heat transfer liquid, called a cooling fluid such as refrigerant, the sealtight envelope, formed from a plurality of layers (402, 404, 406), being configured to guarantee an injection of heat transfer liquid through a cooling duct (304) defining a volume (416), as close as possible to each accumulator battery (200) to which the sealtight envelope (402, 404, 406) is intended to be connected (paragraphs 0030-0039). Mastrandrea et al. do not specifically disclose wherein the heat transfer fluid has a vaporization temperature chosen so as to be comprised between a value close to 90% of the self-heating temperature and a value close to 110% of the thermal runaway temperature of the accumulator batteries of the pack. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a heat transfer fluid having a vaporization temperature 
With regard to Claim 2, Mastrandrea et al. disclose in Figures 3-4, wherein the envelope, formed from a plurality of layers (402, 404, 406), is a sealtight finite volume containing the heat transfer liquid including cooling duct (304) defining a volume (416), configured to be arranged at least partly as close as possible to each accumulator battery (200) to which the sealtight finite volume is intended to be connected through contacts (302) (paragraphs 0030-0039).
With regard to Claim 3, Mastrandrea et al. disclose in Figures 3-4, wherein the sealtight envelope, formed from a plurality of layers (402, 404, 406) is part of a flow circuit, called a cooling system (110), for the heat transfer liquid, configured to be arranged at least partly as close as possible to each accumulator battery (200) to which the sealtight envelope is intended to be connected (paragraphs 0026, 0030-0039).
With regard to Claim 4, Mastrandrea et al. disclose in Figures 3-4, wherein the sealtight envelope, formed from a plurality of layers (402, 4040, 406), including outer layers (408) and intermediate layers (410), and more specifically consists of two electrically conductive sheets (410-A, 410-C), that are joined together in a sealtight manner in order to internally define a heat transfer liquid container, called a cooling duct (304) defining a volume (416), intended to be arranged facing or around an end face of each accumulator battery (200) (paragraphs 0035-0038). 

With regard to Claim 6, Mastrandrea et al. disclose in Figures 3-4, wherein the container, or cooling duct (304) defining a volume (416), is defined by the entire sheet surface, formed from a plurality of layers (402, 4040, 406) including outer layers (408), intended to face the accumulator batteries (200), except for the areas intended to face end faces of the accumulator batteries (200) (paragraphs 0030-0039).
 With regard to Claim 7, Mastrandrea et al. disclose in Figures 3-4, wherein the envelope, formed of a plurality of layers (402, 4040, 406), comprises through-holes, called contacts (302), passing through the two joined sheets outside of the liquid container, including the outer layers (408), the through-holes (302) inherently capable of evacuating gases emitted by at least one accumulator battery (200) in thermal runaway (paragraphs 0030-0039).
 With regard to Claim 8, Mastrandrea et al. disclose in Figures 3-4, wherein the through-holes (302) are distributed in rings, each ring being intended to face an end face of an accumulator battery (200) (paragraphs 0030-0035; See Figures).
With regard to Claim 9, Mastrandrea et al. disclose in Figures 3-4, wherein the busbar (300) comprises an additional sheet, which could be one of many of the plurality of layers (402, 404, 406, 408, 410) present in the busbar (300), said additional sheet (402, 404, 406, 408, 410) being capable of recovering the gases emitted through the 
The recitation, “being configured to recover the gases emitted through the holes, to channel said gases and to cool said gases with the heat transfer liquid”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 10, Mastrandrea et al. disclose in Figures 3-4, the sealtight envelope formed from a plurality of layers (402, 404, 406), including outer layers (408) and intermediate layers (410), and more specifically consists of two electrically conductive sheets (410-A, 410-C) that are joined together in a sealtight manner in order to internally define a heat transfer liquid container (paragraphs 0035-0038), but do not specifically disclose wherein one of the two sheets has a thickness less than a thickness of the other of the two sheets, the sheet of lesser thickness being intended to be closer to the accumulator batteries to which the sealtight envelope is intended to be 
With regard to Claim 11, Mastrandrea et al. disclose in Figures 3-4, disclose wherein the busbar (300) comprises an electrically conductive and sealtight envelope, comprising a top (404) and bottom (402) and further being formed from a plurality of layers (406) (paragraphs 0035-0039).  Mastrandrea et al. do not specifically disclose wherein assembly welds between the two sheets are remote from areas intended to face output terminals of the accumulator batteries. Before the effective filing date of the invention it would have been an obvious matter of design choice to use welding as the process of joining together two conductive sheets of the busbar, since welding is very well known in the art as being one of the most common ways to form an electrical connection between two conductive elements in battery systems. It also would have been obvious to one having ordinary skill in the art at the time of the invention was made to place assembly welds between the two sheets remotely from areas intended to face output terminals of the accumulator batteries, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).

With regard to Claim 13, Mastrandrea et al. disclose in Figures 3-4, the busbar (300), wherein the pack (106) comprises a fluid circuit, called a cooling system (110), configured so as to channel, through use of a cooling duct (304), a heat transfer fluid in the busbar (300) (paragraph 0031). 
With regard to Claim 14, Mastrandrea et al. disclose in Figures 3-4, wherein the circuit (110) is configured so as to passively allow, through gravity, a supply of the heat transfer liquid facing or around each accumulator battery (200) (paragraphs 0032-0034). 

The recitation, “so as to allow evacuation of gases resulting from vaporization of the heat transfer liquid through a top side of the pack”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mastrandrea (US 2018/0069278 A1), as applied to Claims 1-15 and 17 above, and in further view of Wayne et al. (US 2013/0183566 A1).
With regard to Claim 16, Mastrandrea et al. disclose the battery pack in paragraph 11 above, including each accumulator battery (200) being a Li-ion accumulator battery (paragraph 0027).  Mastrandrea et al. do not specifically disclose wherein: the negative electrode(s) material is chosen from the group comprising graphite, lithium, lithium titanate oxide; the positive electrode(s) material is chosen from the group comprising LiFePO4, LiCoO2, LiNi0.33Mn0.33Co0.33O2.
Wayne et al. disclose at least in Figures 27 and 28, a battery pack (100) including a plurality of cylindrical batteries (112) and a heat spreader (1214) used in conjunction with a heat exchanger (1220) positioned at one or both ends of the battery cells (112) and in contact with one or both ends of the heat spreaders (1214).  Wayne et al. disclose wherein the heat exchanger (1220) may include a fluid input (1222) and output (1224) to allow the movement of a heat carrying medium into and out of the heat 4, LiCoO2, LiNi0.33Mn0.33Co0.33O2, because Wayne et al. teach that these anode and cathode materials are well known in the art of conventional cylindrical shape, lithium ion batteries (paragraph 0004).

13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mastrandrea (US 2018/0069278 A1), as applied to Claims 1-15 and 17 above, and in further view of Smith et al. (US 2020/0127351 A1).
With regard to Claim 18, Mastrandrea et al. disclose the battery pack in paragraph 11 above, including a heat transfer fluid called a refrigerant (paragraph 0032). Mastrandrea et al. do not specifically disclose wherein the heat transfer fluid is a two-phase liquid-vapor heat transfer fluid.
Smith et al. disclose a system for an energy storage device including a battery module (100) that has a housing (112) containing a number of energy storage cells (108) with a liquid (140) filling a portion of the interior of the housing (112) so that the liquid fills a space between the cells (108) (paragraphs 0054-0057).  Smith et al. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725